Title: Thomas Jefferson to Samuel Pleasants, 11 August 1813
From: Jefferson, Thomas
To: Pleasants, Samuel


          Sir Monticello Aug. 11. 13.
          I will trouble you to send me by stage the following books:
          Junius, the new edition with fac similes.
          Franklin’s works. Duane’s edition.
          Pike’s journey thro’ Mexico & Techas.
          The Book. [concerning the Princess of Wales.]
          when I wrote for what had come out of Hening’s statutes, I mentioned that I had only his 1st vol. you sent me the 3d alone. I must now ask for the 2d. the stage office requires to have it’s memory jogged at times, or it forgets to forward these things.
			 present your bill always to mr Gibson for paiment, who knows that I am in the habit of getting books from you from time to time. Accept the assurance of my esteem and respect.
          Th:
            Jefferson
        